


Exhibit 10.2


NON-STATUTORY STOCK OPTION AGREEMENT

         THIS AGREEMENT is made as of «STARTDATE» (the “Grant Date”) between
E-Z-EM, Inc. (the “Company”) and «FIRSTNAM» «LASTNAM» (the “Optionee”). Terms
used but not defined herein have the same meaning as in the Company’s 2004 Stock
and Incentive Award Plan (the “Plan”) unless the context suggests otherwise. All
references to Sections in this Agreement refer to Sections of this Agreement
unless otherwise indicated.

         1. The Company hereby grants to the Optionee a Non-Statutory Stock
Option to purchase «NOOPTIONS» shares of Common Stock subject to the terms and
conditions of this Agreement and the Plan (the “Option”). The terms and
conditions of the Plan have been or are being delivered to the Optionee and are
incorporated herein by this reference. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. The Option will not be treated
as an incentive stock option within the meaning of Section 422 of the Code.

         2. (a) The purchase price per share subject to the Option is «PRICE».
The purchase price may be paid in whole or in part (i) in money, (ii) by
bank-certified, cashier’s or personal check subject to collection, (iii) by a
stockbroker-assisted exercise procedure that complies with the Plan and any
additional terms and conditions that the Committee may at any time impose, or
(iv) in shares of Common Stock which have been owned by the Optionee for at
least six months or which were acquired on the open market and which are
surrendered to the Company actually or by attestation. Shares of Common Stock
thus surrendered shall be valued at their Fair Market Value on the date of
exercise.

                   (b) At no time may the Option be exercised for fewer than 100
of the shares that are subject to the Option unless the Option is exercisable
pursuant to the other provisions of this Agreement only with respect to fewer
than 100 shares at that time, in which case the Option may be exercised only for
the full balance of the shares with respect to which the Option is exercisable
at that time.

         3. (a) The Option shall expire on «EXPIRES» (the “Expiration Date”),
unless before that date it terminates in accordance with the terms and
conditions of this Agreement or is cancelled in accordance with Section 9(f) of
the Plan. If the Option has not expired, terminated or been cancelled during the
Optionee’s employment by the Company and its Subsidiaries, it shall terminate on
cessation of such employment to the extent that it is not exercisable thereafter
pursuant to Section 7 or 8. Subject to Section 4, to the extent that the Option
is exercisable after cessation of such employment pursuant to Section 7 or 8 but
is not exercised within the applicable period set forth in Section 7 or 8, the
Option shall terminate at the expiration of the applicable period set forth
therein. Any provision of this Agreement to the contrary notwithstanding, in no
event may the Option be exercised on or after the Expiration Date.

                   (b) For the avoidance of doubt, a transfer of the Optionee
from the employ of the Company to the employ of a Subsidiary, or from the employ
of a Subsidiary to the employ of the Company or another Subsidiary, shall not be
deemed a

-84-

--------------------------------------------------------------------------------




cessation of employment for purposes of this Agreement, but if the Optionee is
employed by a Subsidiary that ceases to be a Subsidiary (for example, because
the Company sells or spins off the Subsidiary) and the Optionee is not then
employed by the Company or another Subsidiary, the Optionee’s employment by the
Company and its Subsidiaries shall be deemed to cease for purposes of this
Agreement when the Subsidiary ceases to be a Subsidiary.

                   (c) In the event that, before the Expiration Date, the
Company is dissolved or liquidated, or is merged, consolidated or otherwise
combined with another corporation and is not the surviving corporation, the
Committee may terminate the Option at the time of the transaction without the
consent of the Optionee but only if not less than 15 days nor more than 90 days
prior to such transaction the Optionee is notified in writing that the Option
will terminate at the time of the transaction and that the Optionee will have
the right, subject to Section 4, to exercise the Option during the 15 day period
(or a specified longer period) prior to the transaction (the “Pre-Transaction
Exercise Period”) to the extent hereafter provided. Subject to Section 4 and
Section 7(b), the Option shall be exercisable during the Pre-Transaction
Exercise Period to the extent of all of the shares that are subject to the
Option, irrespective of the provisions of Section 5(a), unless the Optionee is
not employed by the Company and its Subsidiaries at the commencement of the
Pre-Transaction Exercise Period, in which case to the extent that the Option is
exercisable at the time of exercise during the Pre-Transaction Exercise Period
pursuant to Section 7 or 8.

         4. In the event the Optionee becomes employed by, associated in any way
with, or the beneficial owner of more than 1% of the equity of, any business
(other than AngioDynamics, Inc.) which competes, directly or indirectly, with
the Company’s business in any geographical area where the Company then does
business, or if the Optionee engages in criminal conduct with respect to the
Company, a Subsidiary, or any of their property, shareholders, employees,
officers or directors, or engages in conduct involving moral turpitude, the
Option shall immediately terminate and the Optionee shall have no rights
hereunder.

         5. (a) Except as provided otherwise in the Plan, the Option shall
become exercisable.

                   (b) Subject to Section 9(f) of the Plan, any portion of the
Option which does not expire or terminate in accordance with Section 3 or 4 or
become exercisable pursuant to Section 3(c) or Section 5(a) before the date, if
any, on which a Change in Control occurs while the Optionee is in the employ of
the Company or a Subsidiary, shall become exercisable on that date.

-85-

--------------------------------------------------------------------------------




         6. The Option shall not be transferable otherwise than by will or by
the laws of descent and distribution or to a Beneficiary and during the lifetime
of the Optionee shall be exercisable only by the Optionee.

         7. In the event the Optionee ceases to be employed by the Company and
its Subsidiaries for any reason other than death or disability, the Option may
be exercised (but only if it has not expired or terminated on or before the date
of exercise as provided in Section 3 or 4 and only to the extent that it is
exercisable under Section 3(c) or Section 5 on the date such employment ceases)
only during the 180 days after the date of such cessation.

                   Notwithstanding the foregoing, (a) if the Optionee dies or
becomes disabled within the meaning of Section 8 during the aforementioned 180
day period, then that 180 day period shall be extended for an additional 180
days, and (b) in the event the Optionee’s employment is terminated by the
Company or a Subsidiary for cause, the Option shall terminate at the time the
Optionee’s employment is so terminated. For this purpose, cause shall mean gross
negligence, willful misconduct, criminal activity, conduct involving moral
turpitude or a material breach of a written Company or Subsidiary policy,
including without limitation the Company’s Code of Business Conduct and Ethics
as in effect from time to time; provided that after a Change in Control the
Company and its Subsidiaries shall not have cause to terminate the Optionee’s
employment (solely for purposes of this Agreement) for any of the foregoing
reasons, other than criminal activity or conduct involving moral turpitude,
unless (i) the Company gives the Optionee a written notice expressly warning
that the conduct in question, which shall be described with particularity in the
notice, will constitute cause for purposes of this Agreement if not discontinued
within a reasonable period of time after the Optionee receives the written
notice (which shall be specified in the written notice and shall not be less
than 7 days after the Optionee receives the written notice), and (ii) the
Optionee does not discontinue the conduct in question within the period of time
specified in the written notice.

         8. In the event the Optionee ceases to be employed by the Company and
its Subsidiaries by reason of death or disability, the Option may be fully
exercised as to all Shares covered hereby (if it has not expired or terminated
on or before the date of exercise as provided in Sections 3 or 4 but regardless
of whether it is exercisable under Section 3(c) or Section 5 on the date such
employment ceases) only during the one year period after the date of such
cessation. “Disability” as used herein means a medical condition that would
entitle the Optionee to receive benefits (either immediately or after expiration
of a waiting period) under the long-term disability insurance program of the
Company that is in effect on the Grant Date, if such program were in effect on
the date of such cessation and the Optionee were a participant therein.

         9. Nothing herein or in the Plan shall confer upon the Optionee any
right to continue in the employment of the Company or a Subsidiary. Upon the
exercise of the Option, the Optionee shall remit to the Company an amount of
money sufficient in the judgment of the Company to satisfy all taxes that the
Company determines it is required to withhold in connection with the exercise.
However, the Optionee may pay the employer’s minimum statutory withholding tax
obligation arising from the exercise of the Option (or, if the Committee
permits, withholding taxes in excess of the employer’s

-86-

--------------------------------------------------------------------------------




minimum statutory withholding tax obligation) by having the Company withhold
shares of Common Stock being acquired upon such exercise, which shall be valued
for this purpose at their Fair Market Value on the date of such withholding.

         10. The Option and the Plan are subject to adjustments, changes and
amendments as provided in the Plan.

         11. This Agreement shall bind and inure to the benefit of the Company,
its successors and assigns, and the Optionee and the Optionee’s Beneficiary,
subject to the Plan.

         12. This Agreement will be governed by and construed under the laws of
Delaware, without giving effect to the principles of conflicts of laws thereof.
The existence of the Option shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the stock
or the rights thereof or convertible into or exchangeable for stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise. Except as expressly provided in
Section 9(f) or 10 of the Plan, the issuance by the Company of shares of stock
of any class, or securities convertible into or exchangeable for shares of stock
of any class, for cash or property, or for labor or services, either upon direct
sale or upon the exercise of options, rights or warrants to subscribe therefor,
or to purchase the same, or upon conversion of shares or obligations of the
Company convertible into such shares or other securities, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
price of shares of stock subject to the Option.

         13. The Committee, in its sole and absolute discretion, shall resolve
any disputes, claims or interpretive issues arising hereunder and the
Committee’s determinations shall be final and uncontestable.

         14. By signing this Agreement the Optionee irrevocably agrees to and
accepts the terms and conditions of the Option as set forth or incorporated by
reference in this Agreement and the terms and conditions of the Plan applicable
to the Option. This Agreement is subject to any rights of the Optionee and
obligations of the Company with respect to the Option under the Change in
Control Employment Security Agreement, if any, that is in effect between the
Company and the Optionee on the Grant Date (the “ESA”). Nothing in this
Agreement is intended to enlarge, diminish or otherwise alter or affect any of
such rights and obligations. By signing this Agreement, the Optionee confirms
and agrees that the first sentence of Section 1 of the ESA (which provides for
options held upon a Change in Control (as defined in the ESA) to remain
exercisable until the original expiration date without regard to the need to
remain employed by the Company) was not and is not intended to override Section
12 of the Company’s 1983 Stock Option Plan (with respect to any options granted
to the Optionee under that Plan) or Section 3(c) of this Agreement or Section
9(f) of the Plan (with respect to the Option).

-87-

--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective from the date first above written.

  E-Z-EM, Inc.


By: _________________________


__________________________
«FIRSTNAM» «LASTNAM»


-88-

--------------------------------------------------------------------------------